Citation Nr: 1522914	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-23 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service from February 1967 to February 1971 in the United States Air Force.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals a February 2015 brief and VA treatment records.

In the November 2010 rating decision on appeal, the RO denied the Veteran service connection for various other disorders in addition to type II diabetes mellitus.  The Veteran submitted a November 2010 Notice of Disagreement (NOD) with the denials of service connection.  The RO issued a June 2013 Statement of the Case (SOC) that continued to deny the claims.  However, the Veteran did not perfect his appeal of any of the claims except type II diabetes mellitus.  In fact, in an August 2013 VA Form 9, he specifically indicated he was only appealing the type II diabetes mellitus issue.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  Therefore, only the type II diabetes mellitus issue is currently on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was exposed to Agent Orange or other herbicide at Travis Air Force Base in California from April 1967 to December 1968 and at an airbase in Guam while on TDY duty to November 1967.  He says that herbicide exposure occurred as a result of his military occupational specialty (MOS) as an air passenger specialist.  In particular, he states his duties involved offloading 55 gallon drums from planes that returned from Vietnam.  These drums previously held Agent Orange or other herbicides.  He adds that left over Agent Orange chemicals were released into the confined spaces of the aircraft as the drums he was offloading were not capped.  He indicates he inhaled fumes from the drums or had to clean up drums that fell over and spilled.  As a result of the Agent Orange exposure, he says he developed type II diabetes mellitus.  See December 2010, November 2012 Veteran's statements; August 2012 Report of General Information; August 2013 VA Form 9.  

The presumption of service connection requires exposure to an herbicide agent and also manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Type II diabetes mellitus is one of the diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant service connection, Type II diabetes mellitus may manifest to a degree of at least 10 percent at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  VA treatment records confirm that Type II diabetes mellitus was manifest to a degree of at least 10 percent or more after service for the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  The Veteran therefore has type II diabetes mellitus, one of the disorders associated with herbicide exposure for purposes of this presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

However, with regard to presumptive service connection, the Veteran's service personnel records, including his DD Form 214, show that he did not serve in the Republic of Vietnam during the Vietnam era.  Therefore, he is not presumed to have been exposed to herbicides, including Agent Orange on the basis of any Vietnam service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  He has in fact denied service in Vietnam.  See August 2012 Report of General Information.  

Regardless, in the present case, remand is necessary so that factual verification of herbicide exposure can be conducted.  The presumption of service connection for herbicide-related diseases such as type II diabetes mellitus could apply if exposure to herbicides is shown on a factual basis, as alleged by the Veteran.  The VA Adjudication Procedure Manual provides a table detailing the steps the AOJ must take to verify herbicide exposure on a factual basis.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block o.  The AOJ should follow the appropriate steps in this table, including asking the Veteran the approximate dates, location, and nature of the alleged herbicide exposure.  If a response from the Veteran is forthcoming, the AOJ must send an e-mail inquiry to the Agent Orange Mailbox (VAVBAWAS/CO/211/AGENTORANGE) to secure a copy of the DOD Inventory listing all herbicide use, storage, and testing sites.  Finally, if the Veteran and any SPRs that are secured provide sufficient information to permit a U.S. Army Joint Services and Research Center (JSRRC) search, the AOJ should send a request to the JSRRC for verification of exposure to herbicides.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify herbicide exposure in Travis Air Force Base, California and in Guam for the Veteran on a factual basis by following the appropriate steps listed in the VA Adjudication Procedure Manual's table.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block o.  All actions must be documented for the claims file.

The Veteran contends that he was exposed to Agent Orange or other herbicide at Travis Air Force Base in California from April 1967 to December 1968 and at an airbase in Guam while on TDY duty to November 1967.  He says that herbicide exposure occurred as a result of his MOS as an air passenger specialist.  In particular, he states his duties involved offloading 55 gallon drums from planes that returned from Vietnam.  These drums previously held Agent Orange or other herbicides.  He adds that left over Agent Orange chemicals were released into the confined spaces of the aircraft as the drums he was offloading were not capped.  He indicates he inhaled fumes from the drums or had to clean up drums that fell over and spilled.  As a result of the Agent Orange exposure, he says he developed type II diabetes mellitus.  See December 2010, November 2012 Veteran's statements; August 2012 Report of General Information; August 2013 VA Form 9.  

The AOJ should send an e-mail inquiry to the A.O. Mailbox (VAVBAWAS/CO/211/AGENTORANGE) to secure a copy of the DOD Inventory listing all herbicide use, storage, and testing sites.  In addition, send a request to the JSRRC for verification of exposure to herbicides in Travis Air Force Base, California and in Guam.

2.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




